Citation Nr: 0818949	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a central nervous 
system disorder (arterial venous malformation of the right 
lobe with seizure disorder).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from June 1987 to 
November 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In this decision, the Board is reopening the claim on the 
basis of new and material evidence.  However, the Board will 
then remand this claim to the RO via the Appeals Management 
Center (AMC) for further development before readjudicating 
the claim for service connection on the underlying merits - 
i.e., on de novo basis.


FINDINGS OF FACT

1.  In February 1989, the RO denied the veteran's claim for 
service connection for his central nervous system disorder.  
The RO sent him a letter in February 1989 notifying him of 
that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

2.  However, additional evidence received since that February 
1989 decision is not duplicative or cumulative of evidence 
previously considered and relates to an unestablished fact 
necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The RO's February 1989 decision denying service 
connection for the central nervous system disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that February 1989 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the veteran of the type of evidence 
needed to substantiate a claim, including apprising him of 
the evidence he is responsible for providing, the evidence VA 
will obtain for him, and giving him an opportunity to submit 
any relevant evidence in his possession.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The VCAA also requires that VA apprise the veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

And in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that in a case, as here, involving a petition to 
reopen a previously denied, unappealed claim, the VCAA 
requires that VA apprise the veteran of the specific reasons 
for the prior denial.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Central Nervous System 
Disorder

The RO initially considered - and denied, this claim in 
February 1989.  As cause for denying this claim, the RO 
pointed out there was (at least at that time) no evidence 
establishing that the veteran's central nervous system 
disorder was incurred in or aggravated by his active military 
service.  The RO sent him a letter in February 1989 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

The veteran filed his petition to reopen this claim in June 
2005.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Evidence received since the February 1989 denial consists of 
VA medical reports and private medical reports.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But a May 2005 private physician's report also 
is material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, this physician's report diagnoses the veteran 
with an arteriovenous malformation and states that he had 
surgery for this disease during his active military service.  
So this opinion suggests - albeit not definitely, there is 
some correlation between this condition and the veteran's 
military service.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

Since there is new and material evidence, the claim is 
reopened.  38 U.S.C.A. § 5108.  It now must be readjudicated 
on the underlying merits, i.e., on a de novo basis.  But, as 
mentioned, this will be temporarily deferred pending 
completion of the additional development of the claim on 
remand.


ORDER

As new and material evidence has been submitted, the 
petition to reopen the claim for service connection for a 
central nervous system disorder (arterial venous 
malformation of the right lobe with seizure disorder) is 
granted subject to the further development of this claim on 
remand.


REMAND

The new and material evidence submitted included the May 2005 
private physician's report diagnosing the veteran with an 
arteriovenous malformation.  The private physician also 
stated in his report that the veteran's arteriovenous 
malformation is a congenital condition, though the veteran 
reportedly had surgery for it while in the military.

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99. 

When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

The evidence currently on file is insufficient to make a 
decision on the claim, in that a medical opinion is needed to 
determine the etiology of the veteran's central nervous 
system disorder and, in particular, the odds he developed 
this condition while in the military (or, instead, 
necessarily had it before service if congenital).  But even 
if congenital, there needs to be some medical indication of 
whether there is additional disability from aggravation 
during service by a superimposed condition.  The examiner 
should address both theories of service connection, 
direct incurrence and possible aggravation of a pre-existing 
condition.

Accordingly, this case is REMANDED for the following 
development:

1.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is clear and 
unmistakable that his central nervous 
system disorder is congenital.  If it 
is, is it also clear and unmistakable he 
does not have additional disability due 
to aggravation of this condition during 
his military service beyond the 
condition's natural progression by 
superimposed disease or injury.

If, on the other hand, it is determined 
the veteran did not have this condition 
prior to beginning his military service, 
is it at least as likely as not that his 
central nervous system disorder 
(arterial venous malformation of the 
right lobe with seizure disorder) 
is attributable to his military service.

Inform the examiner that the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

"Clear and unmistakable evidence" 
means "with a much higher certainty 
than 'at least as likely as not' or 
'more likely than not.'"

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to 
speculation, he or she should expressly 
indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

Advise the veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.

2.  Then readjudicate the claim in 
light of the additional evidence.  If 
the disposition remains unfavorable, 
send the veteran and his representative 
a supplemental statement of the case 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



